



COURT OF APPEAL FOR ONTARIO

CITATION: Architectural Millwork & Door Installations
    Inc. v.

Provincial Store Fixtures Ltd., 2017 ONCA 955

DATE: 20171206

DOCKET: C63501

Simmons, Brown and Fairburn JJ.A.

BETWEEN

Architectural Millwork & Door Installations
    Inc.

Plaintiff (Respondent)

and

Provincial Store Fixtures Ltd.

Defendant (Appellant)

Tushar Sabharwal, for the appellant

No one appearing for the respondent

Heard: December 1, 2017

On appeal from the judgment of Justice A.D. Grace of the
    Superior Court of Justice, dated February 16, 2017.

APPEAL BOOK ENDORSEMENT

[1]

The appeal is abandoned with costs payable to the respondent fixed in
    the amount of $2,500, on consent.


